               Case 20-51046-JTD       Doc 12-2         Filed 01/15/21   Page 1 of 1




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 15, 2021, I caused copies of the foregoing brief to

be served by first-class mail, postage prepaid, upon:


                                      Richard M. Pachulski, Esquire
                                      Malhar S. Pagay, Esquire
                                      James E. O’Neill, Esquire
                                      Victoria A. Newmark, Esquire
                                      Pachulski Stang Ziehl & Jones LLP
                                      919 Market Street, 17th Floor
                                      Wilmington, DE 19899-8705


Dated:    January 15, 2021                    /s/ Adam Hiller
          Wilmington, Delaware               Adam Hiller (DE No. 4105)
                                             HILLER LAW, LLC
                                             1500 North French Street
                                             Wilmington, Delaware 19801
                                             (302) 442-7677 telephone
                                             ahiller@adamhillerlaw.com

                                             Counsel for Moody National Ruby T, LLC
